           Case 1:21-cv-00109-RAL Document 21 Filed 08/10/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


GLAVIN IVY,                                     )
                                                )
        Plaintiff                               )        Case No. 1:21-cv-00109 (Erie)
                                                )
vs.                                             )
                                                )        HON. RICHARD A. LANZILLO
JOHN WETZAL et al.,                              )       UNITED STATES MAGISTRATE JUDGE
                                                )
        Defendants                              )
                                                 )       MEMORANDUM OPINION
                                                 )       ECF No. 6



        Presently before the Court is a Motion for Preliminary Injunction filed by Plaintiff Glavin

Ivy ("Ivy"). ECF No. 6. Because Ivy has not demonstrated an irreparable harm, his motion will be

DENIED ..

I.      Factual and Procedural Background

        Ivy is an inmate currently incarcerated at the State Correctional Institution at Forest ("SCI­

Forest"). He alleges in his Complaint that the Defendants have violated his civil rights by denying

him access to legal research materials necessary to "maintain his court cases in light of the Covid-19

pandemic." See ECF No. 5, ,r6. Ivy filed the instant motion for injunctive relief arguing the same.

ECF No. 6. He alleges that he has several cases pending "before the courts of Pennsylvania which

are legitimate." Id., p. 1 (citing Complaint, ,r 7). He claims to have suffered actual legal injury in one

case and "is likely to suffer more in the future." Id (citing Complaint at ,r,r 23-31). He contends

that although the Defendants have made accommodations to meet other needs of the inmate

population, they have failed to accommodate his need to access the prison law library. Id. p. 2. Ivy

acknowledges that he is currently permitted limited library access one-hour per week and through

the submission of inmate request forms for copies of legal research items. He contends, however

that such individualized service is inadequate and, in any event, cost prohibitive. Id. (see also ECF

                                                     1
Case 1:21-cv-00109-RAL Document 21 Filed 08/10/21 Page 2 of 6
Case 1:21-cv-00109-RAL Document 21 Filed 08/10/21 Page 3 of 6
Case 1:21-cv-00109-RAL Document 21 Filed 08/10/21 Page 4 of 6
Case 1:21-cv-00109-RAL Document 21 Filed 08/10/21 Page 5 of 6
Case 1:21-cv-00109-RAL Document 21 Filed 08/10/21 Page 6 of 6
